DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Preliminary Claim Amendment
2.	The claim amendment filed November 13, 2019 has been entered. Claims 63-82 were newly added. Claims 1-62 were cancelled. Claims 62-83 are under consideration in this Office Action. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 63-76  are drawn to a method for detecting the presence or absence of contamination of a first sample with a second sample among a plurality of samples, comprising: (a) processing the first sample and the second sample, wherein the processing comprises: i. tagging a set of cell-free nucleic acid molecules in each sample with a set of molecular barcodes to generate tagged polynucleotides, wherein the set of molecular barcodes comprise 5-200 different molecular barcode sequences;
ii. amplifying a portion of the tagged polynucleotides to generate progeny polynucleotides; (b) for each of the first sample and the second sample, sequencing a portion of the progeny polynucleotides to generate sequencing reads;

(c) aligning a plurality of sequencing reads from the first sample and the second sample to a reference sequence whereby a genomic start position and a genomic stop position of the cell-free nucleic acid molecule is determined from the alignment; (d) for each of the first sample and the second sample, grouping the plurality of sequencing reads into a plurality of families based on grouping features, which comprise at least one of (1) one or more molecular barcodes attached to a cell-free nucleic acid molecule in the sample, (ii) start genomic position and (iii) stop genomic position of the cell-free nucleic acid molecule, wherein each family in the sample comprises sequencing reads of progeny polynucleotides amplified from a unique cell-free nucleic acid molecule among the set of cell-free nucleic acid molecules in the sample; (e) generating family identifiers for the plurality of families; (f) screening for a set of shared family identifiers, wherein a given shared family identifier is a family identifier of the first sample that is identical or substantially identical to a family identifier of the second sample; (g) determining a quantitative measure of the set of shared family identifiers; and (h) classifying the first sample as being contaminated with the second sample if the quantitative measure of the set of shared family identifiers is above a predetermined threshold, or as not being contaminated with the second sample if the quantitative measure of the set of shared family identifiers is at or below the predetermined threshold, thereby detecting the presence or absence of contamination, classified in G16B 20/00.

II.	Claims 77-82 are drawn a computer-implemented method for detecting the presence or absence of contamination of a first sample with a second sample among a plurality of samples, comprising: (a) obtaining sequence information comprising a plurality of sequencing reads derived from a set of cell-free nucleic acid molecules from the first sample and another set of cell-free nucleic acid molecules from the second sample; (b) aligning the plurality of sequencing reads to a reference sequence whereby a genomic start position and a genomic stop position of the cell-free nucleic acid molecule is determined from the alignment; (c) for each of the first sample and the second sample, grouping the plurality of sequencing reads into a plurality of families based on grouping features, which comprise at least one of (i) one or more molecular barcodes attached to a cell-free nucleic acid molecule in the sample, (ii) start genomic position and (iii) stop genomic position of the cell-free nucleic acid molecule, wherein each family in the sample comprises sequencing reads of progeny polynucleotides amplified from a unique cell-free nucleic acid molecule among the set of cell-free nucleic acid molecules in the sample; (d) generating family identifiers for the plurality of families; (e) screening for a set of shared family identifiers, wherein a given shared family identifier is a family identifier of the first sample that is identical or substantially identical to a family identifier of the second sample; (f) determining a quantitative measure of the set of shared family identifiers; and (g) classifying the first sample as being contaminated with the second sample if the quantitative measure of the set of shared family identifiers is above a predetermined threshold, or as not being contaminated with the second sample if the quantitative measure of the set of shared family identifiers is at or below the predetermined threshold, thereby detecting the presence or absence of contamination, classified in G16H 10/40.
4.	The inventions are distinct, each from the other because of the following reasons:
A) Inventions I and II are directed to related different processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention as claimed in Group I requires processing the first sample and the second sample, wherein the processing comprises: i. tagging a set of cell-free nucleic acid molecules in each sample with a set of molecular barcodes to generate tagged polynucleotides, wherein the set of molecular barcodes comprise 5-200 different molecular barcode sequences, and ii. amplifying a portion of the tagged polynucleotides to generate progeny polynucleotides; yet Group II does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Additionally, Group II requires a computer implemented method. 

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their 
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The inventions have acquired a separate status in the art in view of theirdifferent classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different filed of search (e.g. employing different search queries). 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645